Title: Hugh Nelson to Thomas Jefferson, 2 February [1820]
From: Nelson, Hugh
To: Jefferson, Thomas


						
							Sir
							
								City of Washington
								Feby 2d
							
						
						The enclosed letter was handed to me some time since, by the French Gentleman named in it who avowed his design to be to wait upon you in reference to the object mentioned in it the letter. as I did believe that you were much annoyed by applications of this Sort, I thought in this instance it might be as well to save you from the visit: I therefore told the Gentleman that I woud address a letter to you and enclose that of Mr Wilmer, and learn if it woud be worth his while to go up to Charlottesville on this subject—I told Mr Calvo also that I did believe that as yet there had been no determination to establish a professorship of modern Languages immediately in the University—If you think proper to furnish an answer to this application I will with pleasure give it to the Gentleman—
						The Senate of the U.S. have determined by a Vote of 27 to 16 to reject the proposal to impose the restriction on Missouri—in the formation of her Constitution—The whole of the Senators except one, was were present—The absentee, Mr Horsey of Deleware is  understood to be against the restriction—So that in that Body our Interest is secured by a majority of 12—The fate of the proposition in the H.R. is more questionable. Thus far we are safe as to the restriction—But then what will be the success of the application of Missouri to be admitted as a state into the Union, is uncertain—The Senate have coupled Maine and Missouri together, and have thereby afforded us a better chance of carrying the measure in the House. We believe the Members from Maine, will sooner give up the restriction than lose their stand among the States of the Union—Accept the tender of my respects and believe me
						
							yr obedt hble svt
							
								Hugh Nelson
							
						
					